Form: Dismiss TRAP 42.1(a)(2)










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TIM MCKINNEY, INDIVIDUALLY,
AND D/B/A MCKINNEY'S INSIDE
OUT,

                            Appellants,

v.

TERRY SUEN,

                            Appellee.

§

§

§

§

§

No. 08-02-00540-CV

Appeal from the

County Court at Law
No. 1

of Midland County, Texas

(TC# CC11,181)


M E M O R A N D U M    O P I N I O N


	Pending before the Court is the Appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of
an appeal as follows:

 
		(1) On Motion of Appellant.  In accordance with a motion of
appellant, the court may dismiss the appeal or affirm the
appealed judgment or order unless disposition would prevent
a party from seeking relief to which it would otherwise be
entitled. 
.               .               .

	The Appellant has complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the Appellant's motion and concludes the motion should be granted
and the appeal should be dismissed. 
June 5, 2003

						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.